TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00506-CR


David Degnan, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 622754, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on September 9, 2003.  The reporter has
advised the Court that satisfactory arrangements for payment have not been made.  The clerk's
record contains a motion for a free record on appeal filed in the trial court on September 14, 2003,
and signed by Mr. Christopher P. Morgan, who states that he is appellant's attorney.  See Tex. R.
App. P. 20.2.  Mr. Morgan will be entered on the Court's docket as appellant's counsel on appeal. 
The appeal is abated.  The trial court shall promptly act on appellant's motion for a
free record, conducting a hearing if the fact of appellant's indigence is contested.  See Tex. R. App.
P. 37.3(a)(2).  If the court finds that appellant is presently indigent, the court shall order the
preparation of the appellate record at no cost to appellant.  The court shall make any other
appropriate findings and recommendations.  A record from the hearing, if held, and copies of all
findings and orders, shall be forwarded to the Clerk of this Court for filing as a supplemental record
no later than October 24, 2003.
It is ordered September 25, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish